Citation Nr: 1758987	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory condition (claimed as chronic cough).

3.  Entitlement to service connection for a skin condition (claimed as recurrent rash on arm).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to September 2007 and June 2012 to November 2016.  During the January 2015 hearing, the Veteran testified that he is currently a reservist.  In part during his active duty, the Veteran was deployed in Southwest Asia.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the issues on appeal.  These claims were previously before the Board and were remanded for further development in March 2015.

In November 2017 the Veteran notified the VA that he was returning to active duty beginning November 15, 2017. 

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Veteran's claims must be remanded before the Board is able to make a determination on the merits.

The Board finds that the Veteran should be afforded VA examinations to determine the etiology of his disabilities and whether there is any causal link between his periods of military service.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Bilateral Hearing Loss

Regarding his claim for entitlement to service connection for bilateral hearing loss, the Board finds that a VA examination and medical opinions are required before the Board is able to make a determination on the merits.  During the January 2015 hearing, the Veteran testified that he was exposed to loud noises, including aircraft engine noise, during his military service.  The Veteran is competent to indicate that he has difficulty hearing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds it appropriate to remand the claims for service connection for hearing loss for a VA examination given evidence of current disabilities and lay evidence of noise exposure during service.  

An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85 (a) (2017).  Puretone threshold testing results may be used by themselves for VA rating purposes, without Maryland CNC test results, when the examiner certifies that use of the speech discrimination test is not appropriate, for example, because of language difficulties or inconsistent speech discrimination scores.  See 38 C.F.R. § 4.85 (c) (2017).  

The Veteran was afforded a separation health assessment examination in January 2017.  The examination report included puretone threshold testing results, but did not include Maryland CNC test results and the VA examiner did not certify that the use of the speech discrimination test was not appropriate. 

Accordingly, the Board finds the hearing test conducted in January 2017 to be inadequate in evaluating the Veteran's service connection claim)).

Chronic Cough

A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C.S. § 5103A (d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  Numerous service treatment records indicated that the Veteran suffered from a "chronic cough" in service and that he served in Southwest Asia.  A January 2017 VA examination also noted that the Veteran had chronic cough.  

Although the Veteran underwent a VA medical examination in January 2017 that diagnosed the Veteran with chronic cough, no opinion was rendered as to the etiology of the Veteran's chronic cough.  Due to this lack of medical nexus evidence, the Board will remand the matter so that a VA medical opinion or examination may be obtained.

Skin Conditions

The Veteran has claimed that his skin condition is related to his active duty service.  During the January 2015 hearing the Veteran testified that he experiences rashes about once a year since he received his in-service anthrax vaccination.  A January 2008 VA treatment record shows that the Veteran reported rashes covering his whole body every six months and his service treatment records show that he reported contact dermatitis in February and March 2002

In view of the Veteran's complaints and the medical evidence, the Board believes the issue of entitlement to service connection for a skin condition should be developed.  In this regard, the Board finds that a VA medical examination and opinion is necessary to decide the matter.  38 C.F.R. § 3.159 (c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).


Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records and service treatment records from November 2017 to the present with the electronic claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current hearing loss that may be present.  The claims file, to include updated VA treatment and service treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

It is noted that the Veteran is competent to attest to observable symptomatology such as difficulty hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

Here, the Veteran provided evidence of noise exposure from aircraft engines in the Air Force; the Board has no reason to disbelieve the Veteran.

Following review of the evidence, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss is causally or etiologically related to the Veteran's military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally present or develop in most cases in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by chronic cough.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must:

Specifically identify any current disability manifested by chronic cough.  For each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability manifested by chronic cough, or other related manifestations, had its onset in active service or is otherwise related to active service.

If the examiner determines that these findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

4.  Schedule the Veteran for a VA examination to address his claim for service connection for a skin condition.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any tests deemed necessary should be conducted if the Veteran consents, and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any and all skin conditions present.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such skin condition was incurred in or is otherwise related to active service keeping in mind the Veteran's contention that his claimed skin condition is related to his in-service anthrax vaccination. 

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

5.  After undertaking the development above, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


